DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Applicant's amendment filed on 11/19/2021 have been entered and fully considered.  Claims 1-3, 5-14 and 16-19 are amended, claims 4 and 15 are canceled, claims 21-23 are new, and claims 1-3, 5-14, 16-19 and 21-23 are currently pending.

Response to Argument
Applicant’s arguments with respect to claims 1-3, 5-14, 16-19 and 21-23 have been fully considered and are persuasive.  The claims rejections under 35 U.S.C. 103(a) have been withdrawn.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

BEGIN AMENDMENT 


1. (Currently amended) A system for managing assets at a worksite, the system comprising: 
a system computer device in communication with a database; 
a first communication device capable of being disposed on or in a first mobile asset, the first communication device comprising: 
a receiver of geolocation signals, and 
at least one computer processor and at least one memory resource storing instructions that, when executed by the at least one computer processor causes the first communication device to generate geolocation data related to its geolocation based on the geolocation signals, and to communicate the geolocation data over a network to the system computer device; 
a second communication device capable of being disposed on or in a second mobile asset, the second communication device comprising: 
a receiver of geolocation signals, and 
at least one computer processor and at least one memory resource storing instructions that, when executed by the at least one computer processor causes the second communication device to generate geolocation data related to its geolocation based on the geolocation signals, and to communicate the geolocation data over the network to the system computer device; and 
wherein the system computer device comprises at least one computer processor and at least one memory resource storing instructions that, when executed by the at least one computer processor: 

stores in the database at least one datapoint of geolocation data representing a mobile geofence, wherein the mobile geofence relates to the geolocation data of the first communication device; 
 Filing Date: Sept. 30, 2020stores in the database at least one datapoint of geolocation data representing a second geofence; 
wherein the system computer device determines a cycle time of the second communication device by determining [[the]] an amount of time that passes between when the mobile geofence is triggered by the second communication device and when the second geofence is subsequently triggered by the second communication device, wherein the mobile geofence or second geofence is triggered by at least one of the conditions selected from the group consisting of: (1) the geolocation of the second communication device is [[the]] same as the geolocation of at least one of the datapoints of the mobile geofence or second geofence; (2) the geolocation of the second communication device is between at least two of the datapoints of the mobile geofence or second geofence; and (3) the geolocation of the second communication device is within a preset distance of a datapoint of the mobile geofence or second geofence.

3. (Currently amended) The system of claim 2, wherein the update by the system computer device comprises changing each datapoint of the mobile geofence proportionally with a change in the geolocation data of the first communication device, in 

5. (Currently amended) The system of claim 1, wherein the at least one datapoint of geolocation data representing the mobile geofence is a set of datapoints that, when the datapoints are connected by a continuous line, forms a closed shape that starts and ends at [[the]] a same datapoint.

10. (Currently amended) The system of claim 1, wherein [[the]] geolocation of the at least one datapoint of the mobile geofence is at least a distance from the first mobile communication device that is greater than a dimension of the first mobile asset.  

11. (Currently amended) The system of claim 1, wherein [[the]] geolocation of the at least one datapoint of the mobile geofence is less than a distance from the first mobile communication device that is a dimension of the second mobile asset.

12. (Currently amended) A method for managing assets at a worksite, the method being performed by one or more computer processors, the method comprising: 
generating geolocation data related to the geolocation of a first and second communication device, the first communication device capable of being disposed on or in a first mobile asset and the second communication device capable of being disposed on or in a second mobile asset; 
 the geolocation data in a database; 
storing in the database at least one datapoint of geolocation data representing a mobile geofence, wherein the mobile geofence relates to the geolocation data of the first communication device; 
storing in the database at least one datapoint of geolocation data representing a second geofence; 
determining a cycle time of the second communication device by determining [[the]] an amount of time that passes between when the mobile geofence is triggered by the second communication device and when the second geofence is subsequently triggered by the second communication device, wherein the mobile geofence or second geofence is triggered by at least one of the conditions selected from the group consisting of: (1) the geolocation of the second communication device is [[the]] same as the geolocation of at least one of the datapoints of the mobile geofence or second geofence; (2) the geolocation of the second communication device is between at least two of the datapoints of the mobile geofence or second geofence; and (3) the geolocation of the second communication device is within a preset distance of a datapoint of the mobile geofence or second geofence.

14. (Currently amended) The method of claim 13, wherein 

18. (Currently amended) The method of claim 12, wherein [[the]] geolocation of the at least one datapoint of the mobile geofence is less than a distance from the first mobile communication device that is a dimension of the second mobile asset.

19. (Currently amended) A non-transitory computer-readable medium that stores instructions, executable by one or more processors, to cause the one or more processors to perform operations that comprise: 
generating geolocation data related to the geolocation of a first and second communication device, the first communication device capable of being disposed on or in a first mobile asset and the second communication device capable of being disposed on or in a second mobile asset; 
receiving, over a network, the geolocation data and storing [[it]] the geolocation data in a database; 
storing in the database at least one datapoint of geolocation data representing a mobile geofence, wherein the mobile geofence relates to the geolocation data of the first communication device, and wherein the at least one datapoint of geolocation data representing the mobile geofence is a set of datapoints that, when the datapoints are connected by a continuous line, forms a shape that is a polygon; 
updating the at least one datapoint of the mobile geofence based on the geolocation data of the first communication device disposed on or in the first mobile 
storing in the database at least one datapoint of geolocation data representing a second geofence; and 
determining a cycle time of the second communication device by determining [[the]] an amount of time that passes between when the mobile geofence is triggered by the second communication device and when the second geofence is subsequently triggered by the second communication device, wherein the mobile geofence or second geofence is triggered by at least one of the conditions selected from the group consisting of: (1) the geolocation of the second communication device is [[the]] same as the geolocation of at least one of the datapoints of the mobile geofence or second geofence; (2) the geolocation of the second communication device is between at least two of the datapoints of the mobile geofence or second geofence; and (3) the geolocation of the second communication device is within a preset distance of a datapoint of the mobile geofence or second geofence.

21. (Currently amended) The system of claim 1, wherein the second geofence relates to [[the]] geolocation data of either a static geolocation or a third mobile asset.  

22. (Currently amended) The method of claim 12, wherein the second geofence relates to [[the]] geolocation data of either a static geolocation or a third mobile asset.  


	END AMENDMENT

Allowable Subject Matter
Claims 1-3, 5-14, 16-19 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's invention is drawn to system, device and method for managing mobile assets at a worksite and determine cycle time of a communication device by determining the amount of time that passes between when the mobile geofence is triggered and when a second geofence is subsequently triggered.
The prior arts of record, Schmidt, Westover, Sheshadri, and a thorough search discloses various aspects and features of applicant's claimed invention but fail to explicitly or implicitly teach or disclose determines a cycle time of the second communication device by determining an amount of time that passes between when the mobile geofence is triggered by the second communication device and when the second geofence is subsequently triggered by the second communication device, wherein the mobile geofence or second geofence is triggered by at least one of the conditions selected from the group consisting of: (1) the geolocation of the second communication device is same as the geolocation of at least one of the datapoints of the mobile geofence or second geofence; (2) the geolocation of the second communication device is between at least two of the datapoints of the mobile geofence 
Accordingly, Applicant’s independent claims 1, 12 and 19 are allowed for these reasons and for the reasons recited by Applicant in Applicant Arguments/Remarks filed on 11/19/2021.
Claims 2, 3, 5-11, 13, 14, 16-18 and 21-23 are allowed by the virtue of their dependency from allowed independent claims 1, 12 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. G./
Examiner, Art Unit 2647

/Srilakshmi K Kumar/           SPE, Art Unit 2647